Appellant files a brief motion, again urging that he was not identified as the party passing the forged instrument. We can add nothing to what we said on this point in our original opinion. He also again urges that the evidence falls short because of his claim that the alleged forged check was not shown to be that of the alleged injured party. We discussed this fully in our original opinion, and still believe we arrived at a correct solution.
The motion for rehearing will be overruled.
Overruled.